IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,378



                        EX PARTE DERLIO TREVINO, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. 03-CR-239 IN THE 381ST JUDICIAL DISTRICT COURT
                          FROM STARR COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to failure to appear

and was sentenced to five years’ imprisonment, to run consecutively with a ten-year sentence for

attempted sexual assault, which had been assessed by a jury after Applicant was tried in absentia.

He did not appeal his conviction.

       Applicant contends that the order “stacking” his sentence in this case on the ten-year sentence

in the attempted sexual assault case is improper, because the ten-year sentence in the attempted
                                                                                                   2

sexual assault case was not pronounced in his presence until after he was sentenced in this case. We

remanded this application to the trial court to determine whether or not Applicant could have raised

this claim on direct appeal. The supplemental record after remand shows that Applicant pleaded

guilty in this case pursuant to a plea agreement, and that he waived his right to appeal. Therefore,

Applicant could not have challenged the cumulation order by way of direct appeal.

       We therefore grant relief and order that the written judgment in this case be corrected to

reflect that Applicant's five-year sentence in this cause is to run concurrently with the sentence he

received in cause number 01-CR-315 in the 381st Judicial District Court of Starr County.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 28, 2012
Do Not Publish